Martin, J.
delivered the opinion of the court, The syndic prayed that certain slaves* owned by his insolvent and the defendants, be sold in order that their proceeds may be divided,
The defendants pleaded the general issue* averring that the slaves are part of the estate of the community that existed between the insolvent and his deceased wife’s children and they have a privilege claim on the estate surrendered, for $3296 92, the value of one half the common estate at the dissolution of the community by their mother’s death—they therefore filed a plea of reconvention.
The court of probates decreed the sale of the slaves named in the petition by the plaintiff, as syndic, and then in his said capacity he was to'account with the defendants byprivilege and according to their rank, for fheir share in the community, which continued till the cession ; the costs being paid equally by the estate and the defendants,
The latter made an unsuccessful attempt to obtain a new trial, and appealed.
Denis for the plaintiff—Augustin for the defendants.
The appellants urge that,
_1. The court erred in not allowing to them one half of the price of the slaves, who died since the dissolution of the community by *heir mother’s death, and the value of those who have become invalid since, as it was at the dissolution.
2 The court erred in not granting them the value of the furniture at the time of the dissolution.
3. The court erred in not granting to them the amount of the jewels and clothes of their mother.
4. The court erred in not allowing them one half of $621, earned by the common industry of their parents.
It does not appear to us that any of the points made can be sustained. The court has decreed an account to be made; when this account shall be rendered, it will no doubt allow the items stated by the appellants.
It is therefore ordered, adjudged, and decreed, that the appeal be dismissed with costs.